Me. Justice MacLeaey
delivered the opinion of the court.
This is an appeal from a ruling of the -Registrar of Property in the First Section of San Juan.
The petitioner brought possessory proceedings in the Municipal Court of Río Piedras with a view of converting a duly inscribed possessory title into a dominion title of a rural property belonging to him and situated in the municipal district of Río Piedras. The said tike having been duly authorized, a properly certified copy thereof was presented to the First Section of the Registry of Property in San Juan for inscription therein. The registrar of property of the said section duly recorded the title verifying the conversion, but “with the curable defect that it did not set forth that the order rendered and comprised in the title was settled and definite.”
As appears in the first paragraph of the certified copy presented for registration, the secretary of the Municipal sCourt of Río Piedras states: “which final order is definite, no appeal having been taken therefrom.”
This statement of the secretary of the municipal court is not conclusive and we must examine the matter and ascertain whether or not it is correct. The date of this order is J anuary 4,1913, and the certificate of the secretary was issued on the fifteenth of the. same month, or eleven days thereafter. Under the Act of March 11, 1908, “To regulate appeals from judgments of municipal courts in civil cases” (Session Acts, .1.908, p. 168), either party has a right to perfect an appeal to the district court, in any civil case, within ten days from the entry of the judgment. So it is that if this statute is applicable to cases in which it is sought to convert a duly inscribed possessory title into a dominion title of land the time allowed had expired at the date on which the certificate was issued, and the final order was definite as an appeal could not thereafter have been taken therefrom.
We regard such a proceeding as the one pending in the Municipal Court of Río Piedras, and in which the resolution *275touching the dominion title was entered, as a civil case within the statute providing for appeals. Hence the statement made by the secretary was correct, and the ruling made by the registrar should be reversed in so far as relates to the curable defect made to appear'therein.

Reversed.

Chief Justice Hernandez and Justices Wolf, del Toro and Aldrey concurred.